FILED
                            NOT FOR PUBLICATION                             APR 16 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

MARTIN FERNANDEZ UNZUETA,                        No. 10-70288

              Petitioner,                        Agency No. A036-721-032

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 10, 2015**
                               Pasadena, California

Before: REINHARDT, GRABER, and HURWITZ, Circuit Judges.

       Petitioner Martin Fernandez Unzueta petitions for review of the Board of

Immigration Appeals’ ("BIA") decision denying relief from removal. For the

reasons that follow, we deny the petition.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. Fed. R. App. P. 34(a)(2).
      The parties have framed the main issue as whether Petitioner was convicted

of a particularly serious crime, and there have been extensive proceedings and

briefing on that topic. Nevertheless, we resolve the case without reaching that

question.

      1. The immigration judge, whose decision the BIA adopted, did not abuse

his discretion in denying asylum on the ground that Petitioner did not warrant relief

as a matter of discretion. See generally Kalubi v. Ashcroft, 364 F.3d 1134, 1139

(9th Cir. 2004) (discussing the scope of our review of the BIA’s discretionary

denial of asylum). Indeed, Petitioner did not challenge, in this court, this

alternative ground of decision.

      2. Substantial evidence supports the BIA’s determination that Petitioner

does not have an objectively reasonable fear of future persecution warranting

withholding of removal. See Gui v. INS, 280 F.3d 1217, 1229 (9th Cir. 2002)

(stating the standard of review). The BIA held that Petitioner established past

persecution and therefore was entitled to a presumption of future persecution. The

BIA next held that the government had met its burden of rebutting that

presumption. Although we might not have reached the same result, the record does

not "compel a conclusion" that the BIA erred. Garcia v. Holder, 749 F.3d 785, 791

(9th Cir. 2014). The BIA permissibly relied on general changes in


                                           2
Mexico—substantive changes in Mexico regarding the rights of homosexuals and

increased protection against homophobic harassment—as well as facts specific to

Petitioner—his "repeated voluntary trips to Mexico subsequent to the persecutory

incidents." Accordingly, the BIA conducted the necessary "individualized analysis

of how changed conditions will affect the specific petitioner’s situation."

Garrovillas v. INS, 156 F.3d 1010, 1017 (9th Cir. 1998) (internal quotation marks

omitted).

      3. For similar reasons, substantial evidence supports the BIA’s denial of

relief under the Convention Against Torture.

      Petition DENIED.




                                          3